it department of the treasury internal_revenue_service washington d c date feb contact person identification_number telephone number t - aig employer_identification_number whi legend w o o m m a t dear taxpayer we have considered b’s ruling_request dated date concerning whether a proposed set-aside of e will satisfy the suitability test of sec_4942 of the internal_revenue_code and constitute a qualifying_distribution under sec_4942 of the code facts b is a non-profit corporation exempt from federal_income_tax under sec_501 of the code and is classified as a private_foundation under sec_509 b conducts programs and makes grants to organizations and individuals worldwide to advance four goals to strengthen democratic values to reduce poverty and injustice to promote international cooperation and to advance human achievement b works through its united_states headquarters and through a network of l overseas offices field offices for the past several years b has made a large number of grants per year with a relatively small grant size a substantial number of these are grants to organizations in other countries where the cost of living is considerably lower than in the u s these grants have an effective purchasing power that exceeds their u s dollar value b consistently meets or exceeds the annual distribution requirement under sec_4942 of the code and since the enactment of sec_4940 consistently has qualified for the reduced excise_tax rate under sec_4940 b has developed a large scale initiative tentatively entitled c that b believes has the potential to make a significant impact toward the advancement of one or more of b's goals c is much larger than anything that b has typically undertaken and is in fact the largest and most complex grant that has been approved by b in decades c involves the establishment of a very large international fellowship program that would be available to disadvantaged non-u s students from the regions in which b works overseas c wouid support fellowships for up to three years of post-baccalaureate study for a cadre of talented individuals from groups within these regions that lack systematic access to higher education c is structured in such a way that it will benefit fellowship recipients in their individual capacities and will increase their capacity ere for leadership and participation in national development in their own countries as well as their commitment to greater intellectual and cultural vitality and economic and social justice worldwide c requires substantial planning and start-up with providing c with interim funding during the start-up period withholding full funding until the project is established and operational in order to provide funding for c b is requesting approval to set_aside of e as an entry on its books_and_records during its fiscal_year ending k this set_aside request includes two components the fellowship component and the pipeline component that will be managed and disbursed through the c’s field offices with the objective of preparing disadvantaged students at an earlier stage in their education for subsequent consideration in the fellowship competition or other further education as described below a substantial portion of the fellowship component will be granted to one or more u s public_charities and the earnings on the grant amount will also be used to support c b expects that the funding set_aside for the pipeline component of c will be administered through the field offices funds will be disbursed over a five-year period to other organizations for activities aimed at preparing future possible participants in c or other programs for graduate study the programs will vary from field_office to field_office depending on local conditions and needs but may include activities such as educational enrichment opportunities scholarship opportunities at the collegiate or pre-collegiate level summer programs or the like b believes that the amount it proposes to set_aside will be necessary to enable c to have the intended impact b's prior experience with international fellowship programs including those supported through its field offices has demonstrated that such programs can be successful not only in encouraging academic progress but aiso in developing leadership potential this experience leads b to expect that c while complex in scale scope and design will be able with proper preparation to accomplish the intended objectives b's views have been reinforced during its extensive planning process for c which has included contacts and consultations with more than external organizations and individuals with experience in international fellowship and exchange programs and activities coordination among multiple organizations allows b to ensure that c is established and operational before b provides full grant funding b itself will not administer c it intends to make a grant of a substantial portion of the fellowship component to one or more u s public_charities which will act as coordinator s of c the u s coordinator s will be responsible for overall administration of c this will include for example providing technical_advice and assistance to the local intermediaries assisting with university placements for fellows coordinating networking and additional educational opportunities for fellows creating post-fellowship convening opportunities for the fellows resolving language visa tax and other similar issues in connection with the fellowships monitoring reporting on and evaluating the progress of c and overseeing the use of grant funds in accordance with the terms of c b has not yet identified the u s ccoordinator s it will make the selection based on factors such as the capacity to administer a large multi-national multi-organizational project experience in international fellowship programs ability to provide administrative and technical assistance to grantees and fellowship recipients etc b will disburse the remainder of the fellowship component to the local or regional intermediary organizations which operate in the countries and regions from which the fellows will be selected the local intermediaries -- and not b or the u s coordinator s -- will be responsible for the recruitment and selection of the fellows although the local intermediaries have not yet been chosen there could be as many as l organizations -- one from each of the countries in which b has offices the local intermediaries will be selected based on their ability to carry out the purposes of c at the local and regional level in addition c may involve the participation of several other organizations which will carry out particular aspects of the program design such as evaluation and communications the fellowship component of c will involve five discrete but interrelated stages recruitment selection and placement of the fellowship recipients the pre-fellowship period the fellowship period the post-fellowship period and ongoing monitoring and evatuation in the first stage the local intermediaries will be principally responsible for the recruitment and selection of the fellows from among the designated class of groups that lack systematic opportunities for higher ee education the recruitment and selection functions to be performed by the local intermediaries will involve identification of the groups that will comprise the eligible class of fellowship recipients recruitment of potential candidates from within these groups and establishment of selection committees with the expertise to choose feilows based on c’s criteria although the recruitment and selection process will vary from area to area there may be some opportunities for collaboration in which several intermediaries join together on a broader regional basis while admission decisions will of course be made by the universities themselves the intermediaries will assist the fellowship recipients as necessary in considering where to apply in the preparation of applications for admission and in making arrangements for enrollment to ensure that reliable information is available about a broad array of options the u s coordinator s will create and maintain an international database of high quality graduate-level programs in universities around the world and will disseminate this information to fellowship recipients the u s coordinator s will also be available to provide other assistance to fellowship recipients particularly those who choose to study in the u s with respect to travel visa tax and other matters the second third and fourth stages of c involve important elements in addition to the fellows’ graduate study a central aspect of c involves providing opportunities for fellows to engage in individual and group activities that will enhance the likelihood of their academic success increase their leadership skills strengthen their connections to other fellows and facilitate their subsequent transition into positions and institutions where they can apply their newly-acquired knowledge and leadership skills in or on behalf of their home countries the u s coordinator s and the local intermediaries will work jointly to develop and conduct these activities which will include individual pre-fellowship training in language computer and research skills academic logistic and administrative support for fellows as needed during the term of the feltowship and regional and international seminars and workshops for all or sub-groups of fellowship recipients which will contribute to leadership training and provide opportunities for fellows to share experiences and form long-lasting academic and professional networks c will also provide modest follow-up funds to enable former fellows to continue their research and to participate in international events where their attendance would further serve the objectives of c c will also include a tong-term monitoring and tracking component which will help to measure its success as well as to ensure that the grant funds are used for the intended charitable purposes b will monitor the progress of c on a continual basis through reports from the u s coordinator s and the local intermediaries on activities and expenditures it will also consult regularly with these grantees make field visits provide technical_advice and assistance as needed and develop tracking procedures to follow the accomplishments of the fellows after the completion of their participation in c integrally involved in the monitoring and tracking process b's field offices will be c is expected to span a ten year period although b's grant funds will be fully disbursed within five years of b’s fiscal_year ending k the first year of c will involve organizational planning selection of at least some of the u s coordinator s and the intermediary organizations development of program guidelines and materials and selection of the first cohort of fellows from three or four initial sites the first year will also involve advance planning for up to four additional sites and if possible selection of fellows from those sites during the second year the first cohort of fellows will begin their studies work will continue on the selection of intermediaries and selection will begin for the second cohort of fellows b's field offices in the field sites will also undertake the pipeline component to prepare potential fellowship candidates during the early years of c if all goes well c will be fully operational by the third or fourth year and in any event by no later than the fifth year b expects that the final cohort of fellows will be selected in the eighth year of c and will complete their studies by the eleventh year b has stated that it has not yet finalized the plans for c or selected the intermediaries that b will use to carry c out however b has represented that c is not a normal part of b's annual grant-making and is instead a one-time jong-term investment in building human capital in countries where b has field offices and or makes grants b believes that its ability to ensure the success of c given its extraordinary size multi-national scope multi-organizational scope long-term nature and overall complexity hinges on its set-aside of the entire grant amount at the outset with disbursal of the funding over the succeeding five years as the planning process is completed and c becomes fully operational ruling_request b requests a ruling that b's set-aside of e in its fiscal_year ending k for c will satisfy the suitability test of sec_4942 of the internal_revenue_code and therefore will constitute a qualifying_distribution under sec_4942 of the code law sec_4942 of the code imposes an excise_tax on private_foundations that fail to make certain minimum annual qualifying distributions sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set- aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 of the code provides that an amount set-aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and simitar excise_taxes regulations provides that an amount set-aside for a specific project that is for one or more of the purposes described in sec_170 or b may be treated as a qualifying_distribution in the year in which set-aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph are satisfied the requirements of this paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set-aside will be paid for the specific project within months after it is set-aside and i the set-aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of a suitable project a pian to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized in revrul_74_450 1972_2_cb_388 involved a set-aside granted to a private_operating_foundation under the suitability test for a project involving the conversion of a portion of newly acquired jand into an extension of an existing wildlife sanctuary and the remainder into a public park under a four-year construction_contract which required most of the payments during the last two years revrul_75_511 1975_2_cb_450 involved a foundation's proposed set-aside for annual scholarship payments which was denied the foundation's principal activity was the making of scholarship grants the foundation selected new scholarship recipients each year the scholarships typically covered a three year period and were paid annually in the past the foundation simply paid each year's scholarship installments out of its current income instead of continuing that practice however the foundation sought approval to 2a dette set_aside for each grantee an amount sufficient to cover that grantee's scholarship payments for the three year scholarship term under this proposal the foundation would then pay scholarship installments out of each grantee's set-aside account until those funds were depleted the foundation did not show that making scholarship grants in this case was an activity that could be better accomplished by a set-aside than by immediate payment of funds analysis c is a complex tong-term project which will take place over a ten year period although b has stated that all amounts it will set_aside to fund c will be disbursed in five years b needs to coordinate among multiple organizations in order to allow b to ensure that c is established and operational before b provides full grant funding c requires substantial planning and start-up with b providing c with interim funding during the start-up period withholding full funding until the project is established and operational c’s primary focus is activities in foreign countries which may involve delays and set-backs not normally experienced in b’s usual grant activities complex grant in decades c appears to be unique and extraordinary to b in terms of size multi-national scope multi-organizational scope long-term nature and overall complexity startup of c will take many months and should not be fully operational for three to five years c is much larger than b’s typical program and is in fact b’s largest most unlike the scholarship program described in revrul_75_511 c is not a regular part of b's on-going grant-making program b does not have a regular annual fellowship program that serves the same purposes as c under the particular representations made herein b's set_aside of e is a project that would be better accomplished in such a manner than by the immediate payment of funds ruling based upon the information you have submitted under the facts described above b's set-aside of funds for c will satisfy the suitability test of sec_4942 of the code and therefore will constitute a qualifying_distribution for the foundation’s fiscal_year ending k we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transaction described above under any other provision of the internal_revenue_code because this ruling couid help resolve future questions about your federal_income_tax status you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this fetter sincerely servet v back gerald v sack manager exempt_organizations technical group 2s
